Citation Nr: 0120286	
Decision Date: 08/08/01    Archive Date: 08/14/01	

DOCKET NO.  99-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Propriety of an initial noncompensable evaluation for the 
residuals of fractures of the right 2nd and 4th metatarsals.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from July to November 1954, 
from April 1955 to April 1958, and from March 1959 to April 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


REMAND

The veteran in this case seeks a compensable evaluation for 
the service-connected residuals of fractures of the right 2nd 
and 4th metatarsal bones.  In that regard, a review of 
service medical records discloses that, in December 1956, 
while in service, the veteran fell from a guard tower, 
sustaining an injury to his right foot.  Radiographic studies 
of the veteran's foot conducted at that time showed evidence 
of fractures of the bases of the 2nd and 4th metatarsal bones, 
with the remainder of the right foot in good position.  

The Board notes that, in December 1997, the veteran underwent 
a VA examination for the purpose of determining entitlement 
to service connection for the aforementioned injuries.  At 
the time of that examination, the veteran complained of 
worsening right foot pain on both standing and walking, to 
the extent that it (i.e., the pain) limited his ability to 
walk.  According to the veteran, his right foot hurt even 
"at night."  The veteran stated that he currently took 
Motrin or Extra Strength Tylenol, which gave him "temporary 
relief."  The VA examination in question does not present 
findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the disability at 
issue.  Moreover, that examination was conducted more than 31/2 
years ago, and, as a result, may not present an accurate 
picture of the current level of the veteran's disability.  

The Board notes that, in a written statement of June 1999, 
the veteran's accredited representative stated that the 
aforementioned VA examination might have, in fact, failed to 
accurately assess the degree of the veteran's functional loss 
due to pain, weakened movement, excess fatigability, and 
coordination, and to consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000).  Several observations are in order 
here.  Ratings for residuals of a foot injury under 
Diagnostic Code 5284 are not based on limitation of motion.  
The right ankle joint is not involved here.  However, in his 
statement on appeal in April 1999, the veteran stated that he 
had right foot pain on walking or standing for an hour or so, 
that he cannot sleep without pain medication, that he must 
elevate the right foot, and that the right foot injury has 
resulted in a limp.  As such, a current orthopedic 
examination must address these reported symptoms.  The Board 
has further noted that the RO has classified arthritis of the 
right first metatarsal phalangeal joint with hallux limitus 
as nonservice-connected pathology.  The Board does not concur 
with this action.  Considering the nature and extent of the 
inservice right foot injury, any arthritis of any metatarsal 
phalangeal joint should be considered part and parcel of the 
service-connected disorder.  

Finally, the Board observes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The appeal is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1997, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
accurately determine the current severity 
of his service-connected residuals of 
fracture of the right 2nd and 4th 
metatarsal bones.  All pertinent 
symptomatology and findings should be 
reported in detail.  This should include 
the manifestations of arthritis in any 
metatarsal of the right foot.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner should review the veteran's 
medical history, and specifically, the 
effects of the veteran's right metatarsal 
bone disability upon his ordinary 
activity, as well as the degree to which 
it impairs him functionally, specifically 
addressing the matter of the degree of 
functional loss, if any, resulting from 
pain on use of the foot.  The examiner 
must express an opinion as to whether the 
residuals of fracture of the right foot 
result in less than moderate, moderate, 
moderately severe, or severe right foot 
disability.  

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by this 
REMAND, and by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  If not, corrective 
action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


